Order unanimously affirmed without costs. Memorandum: The record supports Family Court’s finding that respondent committed an act that, if committed by an adult, would constitute the crime of assault in the third degree (Penal Law § 120.00 [1]). Evidence that the victim experienced "a lot” of pain after respondent struck him with a skateboard and that stitches were required to close the cut beside the victim’s eye is sufficient to establish physical injury (see, People v Fallen, 194 AD2d 928, lv denied 82 NY2d 753; People v *806Beaton, 152 AD2d 992, lv denied 74 NY2d 845; People v Ruttenbur, 112 AD2d 13).
We have examined respondent’s remaining contentions and conclude that they lack merit. (Appeal from Order of Niagara County Family Court, Crapsi, J. — Juvenile Delinquency.) Present — Green, J. P., Lawton, Fallon, Doerr and Boehm, JJ.